The opinion of the court was delivered by
Taft, J.
Some questions of evidence are presented by the
brief for the defendants. We do not consider, any question of that kind open, as they relate to the subject of notices to the defendants of an increase of rent, although they are stated in the exceptions, for they are accompanied by the statement that “it appeared * * * that in March, 1886, plaintiff notified the defendants, and said Harlow, that if they occupied said premises after April 1, 1886, they must pay therefor a monthly rent of sixty dollars.” Although these evidentiary questions are stated in the exceptions, it is presumed that the result of the whole evidence left the case as stated in the clause setting forth what appeared upon trial. “ A statément in exceptions that a certain fact appeared, is equivalent to stating that there was no controversy in regard to such fact.” Noyes v. Rochwood, 56 Vt. 647.
The remaining question is upon the charge of the court.
This action is assumpsit for the occupation of premises, used for storing a quantity of machinery. It was conceded that the relation of landlord and tenant existed. The lease was by parol, beginning on the 13th of'May, 1885, at an agreed rent of forty-five dollars per month, payable monthly.- The plaintiff notified the defendants in March, 1886, that, if they occupied the premises after that month, they must pay sixty *390dollars per month rent. They continued in possession. The court ruled, as matter of law, that the plaintiff was entitled to recover at that rate after March, 1886. The tenancy, under sectio'n 1932, R. S., was one at will. It had not ripened into one from year to year; for the premises at the time of the notice had not been occupied_for a year; and it is clear, that in order to convert a tenancy at will into one from year to-year, an occupation for the second year must at least be entered upon. We have no occasion to say aught in relation to the termination of a tenancy from year to year. Tenancies at will can be terminated by any act or declaration inconsistent with the continued voluntary relation of landlord and tenant, — as notice to quit; threat of legal means to recover possession; anything that amounts to a demand of posssession; the bringing of aii action to recover possession, which fails, and we think a notice to the tenant, that, if he continues in possession thereafter, he must pay an increased rent, terminates the tenancy. It is in effect saying to the lessee, “You cannot continue in possession of the premises under our present arrangement; you must cease occupying under, it.” We have no statute provision as to the termination of tenancies at will, and are therefore governed by the common law. When tenancies at will are terminated by notice, the real question is not how long a notice shall be given, or is requisite to terminate it. Notice to quit the possession, or anything equivalent to it, terminates it; and the'question necessarily remaining is how long a time has the tenant, to vacate the premises. Under a notice to quit, or, upon the determination of a tenanacy at will, in any other manner, a tenant has the right to a reasonable time to vacate the premises, depending upon the circumstances of the case. Under a lease of agricultural lands, he may be entitled to emblements, and can remain long-enough after the lease determines, to gather the crops that ho has sown, which may be for the greater part of the year. In a lease of buildings, the tenant, when the lease ends, may have nothing in them, and so would need no time to vacate them ; in *391a case like the one at bar where the premises are used for storing heavy machinery, the lessee should have reasonable time to procure other accommodations, and remove his property, A case might arise where it would be necessary to erect buildings ; store houses might be plenty in the vicinity, or, there might be none. No rule can be laid down to apply to all cases. See Ellis v. Paige, 1 Pick. 43, the opinion in which by Putnam, J., is given in note to Coffin v. Lunt, 2 Pick. 70; Sheldon v. Davey, 42 Vt. 637; Chamberlain v. Donahue, 45 Vt. 50; Rich v. Bolton, 46 Vt. 84. We think the lease was determined by the notice in March, 1886. It was then the duty of the defendants to vacate the premises within a reasonable time; but no question arises upon that subject, as they chose to remain as tenants, -and so remaining, the law implies a promise on their part to pay the rent to which the plaintiff notified them they must pay, in case they did remain. The action of the court was correct, and its judgment is affirmed.
Veazey, J., did not sit, being absent.